Title: To George Washington from Colonel Daniel Morgan, 25 June 1778
From: Morgan, Daniel
To: Washington, George


                    
                        sir
                        Crosswick bridg [N.J.] 25th June [1778]5 oClock morng
                    
                    I recd your orders last evening by the dragoon—to gain the enemies right flank, and annoy them as much as Possible—I am trying to put your order in execution, but as crosswick Creek runs perlell with the road as far as allen town, and at times runs Very Near it, cant gain thair  right till we pass that place, except we cross the creek, and that would be a barier between us—the enemy encampd some part of them at Allen town last night I have had no intelligence from them this morning—you may depend I will do every thing in my power to gall them as much as possible. I am your Hbl. servt
                    
                        Dan. Morgan
                    
                